Citation Nr: 1757357	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-41 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to special monthly compensation based on Aid and Attendance.  

2.  Entitlement to special monthly compensation based on Housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Counsel





INTRODUCTION

The Veteran had active military service from August 1950 to February 1954.  

These claims come to the Board of Veterans' Appeals (Board) from a July 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2017).  38 U.S.C.§ 7107(a)(2) (2014).


FINDINGS OF FACT

1.  The record reflects that the Veteran is service-connected for Meniere's disease, evaluated as 100 percent disabling.  

2.  The Veteran's service-connected disability does render him helpless as to be in need of regular aid and attendance of another person.  

3.  The Veteran is not permanently housebound by reason of service-connected disability.  


CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation based on regular aid and attendance have not been met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2016).

2.  The requirements for special monthly compensation based on housebound have not been met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to special monthly compensation (SMC) for aid and attendance and for reason of being housebound.  Specifically, the Veteran claims that he suffers from migraine headaches that create his need to be housebound and require aid and attendance.  

Generally, claims for SMC are governed by the provisions set forth at 38 U.S.C. § 1114 (k) through (s), and 38 C.F.R. §§ 3.350 and 3.352.  Under VA laws and regulations, special monthly compensation is payable, if as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. §§ 1114(l); 38 C.F.R. § 3.3500.  Aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. § 3.350(b)(3). 

Determinations as to need for aid and attendance must be based on actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability to dress or undress himself or keep himself ordinarily clean and presentable, frequent need for adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, inability to feed himself through loss of coordination of upper extremities or through weakness, inability to attend to the wants of nature, or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the individual from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352. 

SMC under § 1114(s) is payable at the housebound rate where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The record reflects that the Veteran is currently service-connected for Meniere's disease, evaluated as 100 percent disabling.  The Veteran has received a 100 percent rating for this disability since August 2012.  Prior to this date, the Veteran was service connected for bilateral hearing loss, peripheral vestibular disorder, depressive disorder associated with bilateral hearing loss and tinnitus.  After, August 2012, those aforementioned service connected disabilities were incorporated into his 100 percent rating for Meniere's disease.  

In addition to his service connected disabilities, the Veteran's VA treatment notes show that he also has several debilitating non-service connected disabilities to include, degenerative arthritis of the knees and ankles, arthritis of the hands, asbestos related lung disease, benign essential hypertension; enlarged prostate, and migraine headaches.  

In December 2014, the Veteran had an Examination for Housebound Status and Permanent Need for Regular Aid and Attendance.  At this time it was noted that the Veteran was not able to prepare his own meals.  It was stated that he had poor posture and gait, trouble dressing himself, limited range of motion in his knees, dizziness and poor balance affective self-care and ambulation out of his home.  It was also mentioned that he only leaves his home for doctor's appointments.  Lastly, it was noted that the disabilities that restrict the Veteran ability to function were his knee pain and dizziness.  

In August 2015, the Examination for Housebound Status and Permanent Need for Regular Aid and Attendance noted that the Veteran's knee pain and dizziness restricted his ability to function.  At this time the Veteran was only able to walk with support and he had problems with an unsteady gait and balance.  

In August 2017, another Examination for Housebound Status and Permanent Need for Regular Aid and Attendance.  Again, it was noted that the Veteran cannot prepare his own meals and needs assistance with hygiene and bathing.  It was noted that his Meniere's disease, degenerative joint disease, and depression restrict his ability to function.  

In December 2016, the Veteran underwent a VA examination and the Veteran told the examiner that he what bothers him the most are his hands.  He also told that examiner that in terms of his Meniere's disease the symptoms have improved with Ativan, which he takes as needed.  The examiner noted that the Veteran uses a cane or walker to ambulate, and that his less than weekly dizziness and imbalance can affect his ability to ambulate.  The examiner stated that in regards to the Veteran's self-care skills that he is not able to perform include undressing and dressing as well as bathing and grooming.  The Veteran told the examiner that he depends on his wife to drive him long distances, and that he can only drive short distances in areas that he is already familiar with.  The examiner concluded that the Veteran has degenerative joint disease of the knees and ankles, which make it difficult for him to walk.  He also has arthritis of the hands which make it difficult to dress/undress himself.  The examiner specifically concluded that the Veteran's Meniere's disease is not the cause of his need for aid and attendance, and that he continues to take Ativan to manage the symptoms of that disease.  

The Veteran argues that his VA examination did not adequately assess his condition, but did not provide any specific mention as to what the he found to be inadequate.  In May 2017, the Veteran submitted a statement to support his claim noting that his need for aid and attendance is due to hardship with dressing and personal hygiene.  The Board finds this note specifically points to the fact that his service-connected Meniere's disease is not the cause of his need for aid attendance as this would not interfere with his dressing and undressing or his ability to maintain personal hygiene.  The evidence seems to identify the Veteran's non-service connected disabilities as the main cause of his need for Aid and Attendance.  The Board finds that all of the Examinations for Housebound Status and Permanent Need for Regular Aid and Attendance are adequate and probative as to whether the Veteran's service connected disabilities cause him the need to require regular aid and attendance or be permanently housebound.  

Even though there appears to be a time in late 2014 and early 2015 where the Veteran suffered from dizziness and un-even gait to his Meniere's disease, after he was prescribed Ativan and continued taking it on a regular basis his complaints of dizziness and vertigo episodes decreased.  In 2012-2015 there are numerous complaints by the Veteran of dizziness and recurring episodes of Meniere's disease.  However, there is evidence that these symptoms began to dissipate in late 2016.  For instance, VA treatment notes from the Veteran's primary care physician dated December 2016 state that he was being followed by ENT, takes his medication with some relief and that he did not want to follow up with ENT at that time, and that he should wean off Ativan slowly.  

In a statement to support his claim, the Veteran states that he has migraine headaches that create his need for Aid and Attendance.  However, the Veteran's primary care doctor states that in December 2016 that he had a history of migraine headaches and was seen by neurology in the past.  In addition, other than the Veteran's one statement about migraine headaches, there are no other notations or statements made to the examiners regarding his application for aid and attendance that mention migraine headaches.  VA treatment records from June 2017 from the Veteran's primary care physician note that the Veteran did not have any recent migraine headaches and that he was continuing on Phenergan and Ativan as needed for symptoms of dizziness and that he was no longer being followed by ENT.  

In regards to the Veteran's claim for SMC based on the need for regular aid and attendance the Board finds that his service connected disability of Meniere's disease does not cause him to require regular aid attendance.  Although the Veteran is being compensated for the symptoms of this disease at the rate of 100 percent disabling, it has not had the impact on his activities of daily living and require his need for regular aid and attendance as much as his non service-connected lung disease, degenerative joint disease of the ankles and knees, or the arthritis in his hands.  The Board finds that his nonservice-connected disabilities affect the Veteran's ability to ambulate, to dress himself, to bathe himself, and to cook for himself.  

In regards to the Veteran's claim for SMC based on being housebound, the Board finds that although he is not able to ambulate very well, he is not housebound.  It is noted that the Veteran can still drive some places, that he owns a car and his wife often drives him places.  Additionally, the Veteran is able to attend all of his VA appointments.  Although he may not travel that many places, the evidence of record does not show that he is housebound due to his service-connected disability.  

The Board finds that the criteria to special monthly compensation for aid and attendance/housebound have not been met, and the appeal must be denied as a matter of law.  

Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran was provided notice of the applicable laws and regulations, as well as the evidence necessary to substantiate the claim.  Moreover, all available private and VA treatment records have been obtained, and he has been afforded several VA examinations, most recently in December 2016.  Thus, the Board finds all duties to notify and assist the claimant have been met.  No notice or due process deficiencies have been alleged by the Veteran or his representative, and the Board finds adjudication of his claim at this time is proper.


ORDER

Special monthly compensation pursuant to 38 U.S.C. § 1114(l) is denied. 

Special monthly compensation pursuant to 38 U.S.C. § 1114(s) is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


